Exhibit 10.6
RETIREMENT AND TRANSITION AGREEMENT
     This RETIREMENT AND TRANSITION AGREEMENT (“this Agreement”) is made and
entered into by and between William A. Long, Sr. (“Long”) of Statesville, North
Carolina, on the one hand, and Yadkin Valley Financial Corporation, a North
Carolina corporation (the “Company”) and Yadkin Valley Bank and Trust (the
“Bank”), a North Carolina state bank and wholly owned subsidiary of the Company
(the Company and the Bank collectively referred to herein as the “Employer”), on
the other hand.
     WHEREAS, Long is employed by Employer under the terms of an Amended and
Restated Employment Agreement dated December 31, 2008 (the “Employment
Agreement”).
     WHEREAS the Employment Agreement was amended by letter agreements dated
January 16, 2009 and July 24, 2009, which were executed by Long and the Company
in connection with the Company’s participation in the United States Department
of Treasury’s Capital Purchase Program (“CPP”) as part of the federal Troubled
Asset Relief Program (“TARP”) established pursuant to the Emergency Economic
Stabilization Act of 2008, as amended (the “TARP Waiver Agreements”).
     WHEREAS, Long desires to retire from his employment with Employer on
July 31, 2011 (the “Retirement Date”).
     WHEREAS, Employer desires that Long remain engaged to assist with the
transition of his duties to his successor.
     WHEREAS, Employer and Long have agreed to certain changes in his position
and duties to be effective from the date of this Agreement until the Retirement
Date.
     WHEREAS, Long and Employer wish to memorialize their agreement and to
resolve any and all claims, disputes and other matters that may exist between
them, if any, whether they have been raised or not.
     NOW, THEREFORE, the parties, intending to be legally bound and for and in
consideration of the promises and agreements contained herein, hereby stipulate
and agree as follows:
1. Retirement and Transition. In connection with Long’s retirement and the
transition of his duties to his successor, the parties agree that:
(a) Long shall retire from his employment with Employer on the Retirement Date.
(b) Long hereby resigns as Chief Executive Officer of the Company, as a director
of the Bank, as a director of the Company and as an officer or director of any
other subsidiary or affiliate of the Company, all of which resignations are
effective immediately.

137



--------------------------------------------------------------------------------



 



(c) Long shall continue to serve as Chief Executive Officer of the Bank until
the Retirement Date. From the date of this Agreement until the Retirement Date
(the “Transition Period”), Long shall serve as senior advisor to Joseph H.
Towell, successor Chief Executive Officer of the Bank and of the Company, and
shall work to transition his knowledge, duties and responsibility to Mr. Towell.
Additionally, Long shall have such appropriate transition, customer relations,
investor relations and capital development duties as may be assigned by the
Board of Directors from time to time.
(d) During the Transition Period, Long shall continue to receive base salary at
his current rate and shall continue to receive his current benefits (subject to
any generally applicable changes the Company may make during the Transition
Period); provided, however, (i) with respect to Long’s membership expenses
associated with Statesville Country Club, The Point Country Club, one civic
club, and family membership in a health facility, Employer will continue to pay
for membership and dues only, but will not pay for associated personal charges
and expenses; and (ii) Long will have continued use of the current automobile
provided by Employer, the 2008 Lexus. During the Transition Period, Long will
not be eligible to receive any bonuses. Long will not be entitled to any
severance or any special separation pay upon or following his retirement. The
Bank will continue to cover Long under its directors and officers liability
insurance policy during the Transition Period. After Long’s retirement, Long
will have the same coverage under this policy (or successor policies) and the
same entitlement to corporate indemnification as other retired officers and
directors. The benefits and payments Long receives under this Agreement are
conditioned upon (A) his employment through the Retirement Date not being
terminated by Long for any reason or by the Bank for Cause (as such term is
defined by the Employment Agreement) and (B) Long’s performance of and
compliance with the terms of this Agreement and any continued post-employment
obligations under the Employment Agreement as provided in Section 4 of this
Agreement.
2. Release. In exchange for the Company’s release of Long from his
post-employment noncompetition obligations as set forth in Section 4 below and
the promises of continued compensation and benefits by Employer set forth in
Section 1 above, which release, promises, compensation and benefits are beyond
any to which Long is presently entitled, Long agrees to release and forever
discharge Employer, its shareholders, successors, predecessors, parents,
subsidiaries, affiliates, assigns, directors, officers, agents, attorneys,
employees and former employees, insurers, and all persons, corporations or other
entities who might be claimed to be jointly and severally liable with them
(collectively, “the Released Parties”), from any and all claims at law or in
equity based upon, arising from, or relating to Long’s employment relationship
with Employer or the conclusion of that relationship, whether or not Long knows
of the potential existence of the claim, from the beginning of time to the date
of execution of this Agreement. This release shall include, but is not limited
to, claims under the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964, the Employee Retirement Income Security Act of 1974,
the Americans With Disabilities Act, the Family and Medical Leave Act, claims of
wrongful discharge, constructive discharge, breach of contract, tortious
interference with contract, negligent misrepresentation, negligent or
intentional infliction of emotional distress, retaliatory discharge, and any
other state or federal statutory or common law theories, including any claim for
attorneys’ fees and costs, which Long or anyone claiming by, through or under
him in any way might have or could claim against the Released Parties. This
release by Long is specifically intended to release Employer from any and all
obligations under the

138



--------------------------------------------------------------------------------



 



Employment Agreement. In addition, Long knowingly and intentionally waives any
rights to any additional recovery that might be sought on his behalf against any
one or more of the Released Parties by any other person, entity, local, state or
federal government or agency thereof. This release is not intended to and shall
not be construed to release any vested retirement/401(k) benefits or rights to
continuation of health coverage under COBRA.
3. Additional Representations. Long represents and warrants that as of the date
of this Agreement, he has been permitted by Employer to take all leave to which
he has been entitled, that he has been reimbursed for all allowances and
expenses properly incurred on behalf of Employer, that he has been properly paid
for all time worked to date during his employment by Employer and that he has
received all benefits to which he was or is entitled. Long acknowledges, agrees
and hereby reaffirms that he is subject to the valid and enforceable
noncompetition and confidentiality obligations contained in the Employment
Agreement that placed certain reasonable and necessary restrictions on his
actions following his employment with Employer and that, except as otherwise
provided in Section 4 below, such restrictions are currently and at all times
have been fully enforceable.
4. Release of Certain Post-Employment Obligations. Effective July 31, 2011, the
Company agrees that Long is released from his existing post-employment
noncompetition obligation contained in Section 6(b) of the Employment Agreement
which restricts Long from certain competitive activities for one year after
termination of employment; provided, however, nothing contained in this
Section 4 will affect Long’s noncompetition obligations during his continued
employment with the Bank, or the obligations or remedies contained in
Section 6(a), (c) or (d) of the Employment Agreement and such obligations and
remedies shall be deemed continuing beyond the Retirement Date.
5. No Admission of Liability. Nothing contained in this Agreement shall be
construed as an admission of any liability or violation of any federal, state or
local statute, regulation, common law, or of any duty owed by Long, Employer or
any of the Released Parties. As stated above, the forbearance, promises and
compensation provided in consideration of the above release and the obligations
contained herein are intended to resolve any and all claims, disputes and other
matters that may exist between the parties, whether they are known or unknown
and whether they have been raised or not.
6. Non-disparagement; No Encouragement of Claims. Long agrees to refrain from
any disparagement, criticism, defamation, slander or libel of Employer, any of
the Released Parties or products, services or businesses. In addition, Long
agrees that he shall not initiate or participate in any contact or
communications with any person or entity, including but not limited to current
or former employees, vendors, investors and customers of Employer or any of the
Released Parties, which has the effect of disrupting the orderly operations of
or damaging the reputation of Employer or any of the Released Parties,
employees, products, services or their businesses, unless required by law.
Similarly, Long shall not, directly or indirectly, encourage or assist any
person or entity who may file or who has filed a lawsuit, charge, claim or
complaint against any Released Party; provided, however, nothing herein shall
prevent Long from responding to a lawful subpoena, reporting to a government
agency or complying with any other legal obligation. If Long receives any
subpoena or becomes subject to any legal obligation that implicates this
Section 6, Long will provide prompt written notice of that fact to the Employer

139



--------------------------------------------------------------------------------



 



(consistent with the notice provisions of this Agreement), and enclose a copy of
the subpoena and any other documents describing the legal obligation. Employer
agrees to instruct the following individuals, Jan H. Hollar, Joseph H. Towell,
F. Spencer Cosby, Patricia H. Wooten, T. Michele Russell, William Mark DeMarcus,
Edwin H. Shuford, Kristi A. Eller, Laura Blalock, Rick Patterson, Joe K.
Johnson, Edward L. Marxen, Dan W. Hill III, J.T. Alexander, Jr., James L.
Poindexter, Larry S. Helms, James A. Harrell, Jr., Thomas J. Hall, James N.
Smoak, Dr. Ralph L. Bentley, Harry C. Spell, Nolan G. Brown, Alison J. Smith,
Morris L. Shambley, Harry M. Davis, and C. Kenneth Wilcox, that that they shall
refrain from any disparagement, criticism, defamation, slander or libel of Long;
provided, however, nothing herein shall prevent such individuals from responding
to a lawful subpoena, reporting to a government agency or complying with any
other legal obligation.
7. Remedies. It is stipulated that a breach by Long of the provisions of this
Agreement or Long’s continuing obligations under the Employment Agreement, as
described in Section 4 above, would cause irreparable damage to Employer and/or
the Released Parties. In the event Long breaches any of the obligations,
representations or warranties contained in this Agreement or in the Employment
Agreement, the Company, the Bank or any of the Released Parties, as applicable,
shall be entitled to all remedies at law or in equity. If the Company, the Bank
or any of the Released Parties are required to employ attorneys and/or pursue
litigation against Long for the breach or enforcement of this Agreement or
Long’s continuing obligations under the Employment Agreement, they shall be
entitled to recover from Long any attorneys’ fees and litigation expenses
incurred in connection with such efforts. In addition, Employer expressly
reserves the right to seek injunctive relief in the event of a breach or
threatened breach of the obligations contained in this Agreement or the
Employment Agreement.
8. ADEA Waiver Acknowledgment. Long acknowledges that: (a) he has at least
twenty-one (21) days to consider this Agreement; (b) he has read and understands
the terms of this Agreement and its effect; (c) he has been advised to consult
and has had the opportunity to consult with an attorney prior to executing this
Agreement; (d) he has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which he acknowledges as
adequate and more than he is otherwise entitled to receive; (e) this Agreement
will become effective seven (7) days after its signature by Long and will not be
enforceable or effective until after that seven (7) day period has expired (the
“Effective Date”); (f) within seven (7) days of signature, Long may revoke this
Agreement by providing written notice of revocation to Laura Blalock at 204 S.
Elm Street, Statesville, NC 28687, before 12:01 a.m. Eastern Time of the
Effective Date; and (g) no attempted revocation after the expiration of the
seven (7) day period shall have any effect on the terms of this Agreement.
9. Cooperation. Long agrees that, on appropriate advance notice, he will, if so
requested by either Employer or any of the Released Parties, provide assistance
or information related to any claim, investigation, proceeding or litigation
(threatened or pending) involving Employer or any of the Released Parties and
will freely cooperate and assist Employer or any of the Released Parties in good
faith and to the best of his ability. Further, Long agrees that, on appropriate
advance notice, he will, if so requested by either Employer or one of the
Released Parties, provide information and assistance as to any matter related to
Long’s duties and responsibilities under the Employment Agreement. The Employer
agrees to reimburse Long for all of his reasonable expenses associated with such
cooperation, including travel expenses.

140



--------------------------------------------------------------------------------



 



10. Return of Company Property. Long agrees to return to Employer, within five
(5) days of the Retirement Date, any and all documents, materials and
information (whether in hard copy, on electronic media or otherwise) and all
keys, access cards, credit cards, computer hardware and software, telephones and
telephone-related equipment and all other property of Employer or the Released
Parties in his possession or control. Further, Long shall not retain any copy of
documents, materials or information (whether in hard copy, on electronic media
or otherwise) belonging to Employer or any of the Released Parties.
11. Acknowledgment of Reasonableness. Long has carefully read and considered the
provisions of this Agreement, has had the opportunity to consult with an
attorney of Long’s choice and agrees that the restrictions set forth in this
Agreement and in the Employment Agreement are reasonably required for the
protection of Employer and the Released Parties. In the event that any provision
relating to the scope of the restrictions contained in this Agreement or the
Employment Agreement shall be declared by a court of competent jurisdiction to
exceed the maximum scope that such court deems reasonable and enforceable under
applicable law, such scope of restriction held reasonable and enforceable by the
court shall thereafter be the scope of the Employment Agreement and/or this
Agreement as may be applicable.
12. Tax Liability. Long understands and agrees that to the extent any tax
liability may now or hereafter become due because of this Agreement, such
liability shall be his sole responsibility. On behalf of himself, his heirs,
executors, administrators, successors and assigns, he agrees to pay any taxes,
penalties or interest that may be determined to be due and payable, other than
such taxes as may be withheld from Long’s compensation during the Transition
Period. In addition, on behalf of himself, his heirs, executors, administrators,
successors and assigns, Long agrees to indemnify and hold Employer harmless for
any and all taxes, penalties, interest or other costs and expenses that may be
or become due as a result of this Agreement, other than such taxes as may be
withheld from Long’s compensation during the Transition Period.
13. Notices. Any notice contemplated, required, or permitted under this
Agreement shall be sufficient if in writing and shall be deemed given when
delivered personally or mailed by registered or certified mail, return receipt
requested, to the addresses listed below:

         
 
  (a) To Long:   William A. Long, Sr.
125 Wickersham Dr.
Statesville, NC 28265

 
       
 
  (b) To the Company:   Yadkin Valley Financial Corporation
204 South Elm Street
Statesville, NC 28687
Attn: Laura Nelson Blalock
 
       
 
  (c) To the Bank:   Yadkin Valley Bank and Trust
204 South Elm Street
Statesville, NC 28687
Attn: Laura Nelson Blalock

141



--------------------------------------------------------------------------------



 



14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina, without regard to its
conflicts of laws provisions.
15. Severability. Each provision of this Agreement is intended to be severable.
If any term or provision other than Section 2 of this Agreement is held to be
invalid, void or unenforceable by a court of competent jurisdiction for any
reason whatsoever, such ruling shall not affect the remainder of this Agreement.
16. Voluntary Execution. The parties, intending to be legally bound, apply their
signatures voluntarily and with full understanding of the contents of this
Agreement and after having had ample time to review and study this Agreement.
17. Affirmation of TARP Waiver Agreements. For purposes of clarity, nothing in
this Agreement or in any other agreement, plan, program or arrangement will
entitle Long to any payments, rights or benefits to the extent they are
prohibited as a result of the Company’s participation in the CPP under TARP. To
that end, Long expressly reaffirms the TARP Waiver Agreements executed by him on
January 16, 2009 and July 24, 2009 as a condition of the Company’s participation
in the CPP.
18. Entire Agreement. This Agreement constitutes the entire agreement between
Long and Employer as of the date hereof with respect to the subject matter
hereof and supersedes any previous understandings, representations, statements
and agreements, whether oral or written, between or among the parties with
respect to the subject matter hereof; provided, however, the provisions
contained in this Agreement shall be in addition to and not in lieu of any
obligations of confidentiality or noncompetition contained in the Employment
Agreement. This Agreement shall not be modified or changed in any way except by
a writing executed by both parties hereto or as otherwise set forth herein this
Agreement.

                  /s/ William A. Long, Sr.   (Seal)   William A. Long, Sr.     
      Date: 2/14/2011
   

              ATTEST:   YADKIN VALLEY FINANCIAL CORPORATION   By:  /s/ Patricia
H. Wooten   By:  /s/ Ralph L. Bentley
 
        Name:  Patricia H. Wooten     Ralph L. Bentley, Chairman of the Board  
        Date: 2/14/2011               ATTEST:   YADKIN VALLEY BANK AND TRUST  
By:  /s/ Patricia H. Wooten   By:  /s/ Ralph L. Bentley
 
        Name:  Patricia H. Wooten     Ralph L. Bentley, Chairman of the Board  
        Date: 2/14/2011

142